Citation Nr: 0532414	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  99-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a bunionectomy and arthroplasty, to 
include scars.

2.  Entitlement to an initial compensable evaluation for the 
service-connected scar of the left breast, status post left 
breast biopsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to October 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim for 
service connection for residuals of a bunionectomy and 
arthroplasty, to include scars, with a noncompensable 
evaluation and for a scar of the left breast, status post 
left breast biopsy, with a noncompensable evaluation.

In March 2003, the supplemental statement of the case granted 
an increase to the veteran.  The evaluation of the 
bunionectomy and arthroplasty, left foot, postoperative 
status, was increased from noncompensable to 10 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

*	This claim is remanded to obtain a VA examination for 
scars of the veteran's left foot and left breast.
*	This claim is remanded to obtain a VA examination of the 
left foot.
*	This claim is remanded to address the RO's omission of 
the veteran's scars of the left foot in the March 2003 
supplemental statement of the case.


After a thorough review of the claims folder, the Board notes 
that the VA examinations performed in February 2003 are 
insufficient for VA rating purposes.  

The VA scars examiner on February 11, 2003 stated that the 
veteran's claims folder was not reviewed.  Although there was 
no statement regarding the veteran's claims folder during the 
February 27, 2003 foot examination, the examiner repeatedly 
stated that the veteran "related" information regarding her 
condition.  The Board must assume that the VA examiner did 
not review the claims folder during this examination.  The 
examiners for both the foot and scars examinations failed to 
review the veteran's claims folder in conjunction with the 
examinations.  As the Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  As such, this claim 
must be remanded to obtain new VA examinations.

Additionally, the Board notes that the RO failed to address 
the veteran's scars of the left foot in the March 2003 
supplemental statement of the case.  The original statement 
of the case, dated August 1999, set forth the issue as 
evaluation for scars, left foot, status post bunionectomy and 
arthroplasty (claimed as hammertoes, bunions and 
bunionectomy).  The March 2003 supplemental statement of the 
case set for the issue as evaluation of bunionectomy and 
arthroplasty, left foot, postoperative.  The RO must address 
the impairment of the left foot to include scars.

Therefore, further development of this case is necessary to 
obtain an adequate body of medical evidence on which to base 
a decision.  Accordingly, this case is REMANDED for the 
following action:

1.  The veteran must be scheduled for a VA orthopedic 
examination of the left foot and a VA scars examination 
of the left foot and left breast.  The claims folder 
must be made available to the examiner in conjunction 
with the examination.  The examiner should note that the 
veteran's claims folder has been reviewed.  The foot 
examination must include complete findings, to include a 
description of all disabling residuals of the veteran's 
bunionectomy and arthroplasty.  The scars examination 
must include a report of the dimensions of the scars, as 
well as a statement as to whether the scars are tender 
and painful and as to whether the scars affect any 
functions.

2.  After completing the above action, and any other 
development as may be indicated by any response 
received as a consequence of the actions taken in the 
paragraphs above, the claim should be re-adjudicated.  
The re-adjudication must include an assessment of the 
bunionectomy/arthroplasty scars, as they have not been 
severed from the grant of service connection. If the 
claim remains denied, a supplemental statement of the 
case should be provided to the veteran.  After the 
veteran has had an adequate opportunity to respond, the 
appeal should be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

